DETAILED ACTION
This Office action is in response to the amendment filed on December 28, 2021.
Claims 3-22 are pending.
Claims 3, 8, 10, 11, 15, 16, and 21 have been amended.
Claims 1 and 2 have been canceled.
Claims 3-22 are allowed and will be renumbered as 1-20 in the patent.
The objection to the specification is withdrawn in view of Applicant’s amendments to the specification.
The objections to Claims 3, 7-11, and 14-22 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.
The nonstatutory obviousness-type double patenting rejections of Claims 3-12, 15-20, and 22 as being unpatentable over Claims 1 and 4-20 of U.S. Patent No. 10,725,746 (hereinafter “‘746”) are withdrawn in view of Applicant’s submission of a terminal disclaimer and approval thereof.
The 35 U.S.C. § 112(b) rejections of Claims 15-22 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,725,746 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with David C. Conlee (Reg. No. 66,680) on January 25, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 12/28/2021), please amend Claims 3, 8, 10, 11, 15, 16, and 21 as follows:

1. (Canceled)

2. (Canceled)

3. (Currently Amended) A non-transitory computer-readable storage medium whose stored contents configure a computing system to perform a method, the method comprising:
opening a design editor via a user interface of the computing system;
selecting a plurality of function blocks, wherein each function block of the plurality of function blocks formed of a library that represents one or more separate and distinct modular electronic circuits;
communicatively coupling arrangements between various ones of the selected plurality of function blocks via one or more data communication paths;
automatically verifying a compatibility between each selected communicative coupling arrangement of the communicatively coupling arrangements;
based on the automatically verifying, producing a user-defined sensing device prototype package;
merging the user-defined sensing device prototype package with at least one pre-prepared firmware template, wherein the at least one pre-prepared firmware template has at least one binary library associated therewith;
generating high level source code to implement at least portions of the selected plurality of function blocks and at least portions of the one or more data communication paths, wherein the generating and the merging result in a sensing device prototype project high-level software package; and
building the sensing device prototype project high-level software package to produce a loadable firmware, wherein the loadable firmware is executable by an embedded circuit module having a sensing device that is being prototyped.

4. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3 whose stored contents configure the computing system to perform the method, wherein the sensing device that is being prototyped is a micro-electro-mechanical based sensing device.

5. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3 whose stored contents configure the computing system to perform the method, the method further comprising:
manually selecting parameters associated with the sensing device that is being prototyped.

6. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3 whose stored contents configure the computing system to perform the method, wherein the computing system is a distributed computing system.

7. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3 whose stored contents configure the computing system to perform the method, the method further comprising:
verifying compatible version information for each function block of the plurality of function blocks; and
sorting the plurality of function blocks.


loading the loadable firmware into a memory of the embedded circuit module having the sensing device that is being prototyped;
executing instructions using a processor of the embedded circuit module having the sensing device that is being prototyped;
collecting digital data produced by the that is being prototyped;
modifying at least one parameter associated with the sensing device that is being prototyped;
re-building the sensing device prototype project high-level software package to produce an updated loadable firmware;
loading the updated loadable firmware into the memory of the embedded circuit module having the sensing device that is being prototyped;
executing updated instructions using the processor of the embedded circuit module having the sensing device that is being prototyped; and
collecting updated digital data produced by the 

9. (Previously Presented) The non-transitory computer-readable storage medium according to claim 3 whose stored contents configure the computing system to perform the method, the method further comprising:

storing the user-defined function block in a repository.

10. (Currently Amended) The non-transitory computer-readable storage medium according to claim 9 whose stored contents configure the computing system to perform the method, the method further comprising:
opening the design editor via the user interface of the computing system; and
selecting a function block of the plurality of function blocks from the repository, wherein is the user-defined function block.

11. (Currently Amended) An embedded circuit module, comprising:
a sensing device;
a memory;
a processor arranged to execute software instructions stored in the memory; and
a communication interface arranged to receive communications from a host computing system, the host computing system arranged to pass a loadable firmware into the memory, wherein the loadable firmware was created by:
selecting a plurality of function blocks, wherein each function block of the plurality of function blocks formed of a library that represents one or more separate and distinct modular electronic circuits;
various ones of the selected plurality of function blocks via one or more data communication paths;
automatically verifying a compatibility between each selected communicative coupling arrangement of the selected one or more communicative coupling arrangements;
based on the automatically verifying, producing a user-defined sensing device prototype package;
merging the user-defined sensing device prototype package with at least one pre-prepared firmware template to produce a sensing device prototype project high-level software package, wherein the at least one pre-prepared firmware template has at least one binary library associated therewith; and
building the sensing device prototype project high-level software package to produce the loadable firmware.

12. (Previously Presented) The embedded circuit module according to claim 11, wherein the embedded circuit module is configurable as a pedometer, a smartphone, or an industrial controller.

13. (Previously Presented) The embedded circuit module according to claim 11, wherein the sensing device is a micro-electro-mechanical based sensing device.



15. (Currently Amended) A computer-implemented method to prototype a sensing device, comprising:
providing access to a computing system and a first user interface coupled to the computing system;
selecting, via the first user interface, a plurality of function blocks, wherein each function block of the plurality of function blocks formed of a library that represents one or more separate and distinct modular electronic circuits;
selecting, via the first user interface, one or more communicative coupling arrangements between various ones of the selected plurality of function blocks, wherein the selected one or more communicative coupling arrangements define one or more data communication paths;
automatically verifying, via a compatibility database, a compatibility between each selected communicative coupling arrangement of the selected one or more communicative coupling arrangements;
based on the automatically verifying, producing a user-defined sensing device prototype package;
merging, using combinatorial logic, the user-defined sensing device prototype package with one or more pre-prepared firmware templates to produce a sensing device prototype project high-level software package, wherein each pre-prepared firmware template of the one or more has at least one binary library associated therewith
building the sensing device prototype project high-level software package to produce a loadable firmware.

16. (Currently Amended) The computer-implemented method according to claim 15, wherein each function block of the plurality of function blocks formed of the library that represents the one or more separate and distinct modular electronic circuits includes electronic circuit design files each having designated inputs and designated outputs that define an electronic relationship, a logical relationship, a communicative relationship, or any combination thereof between one modular electronic circuit and another modular electronic circuit.

17. (Previously Presented) The computer-implemented method according to claim 15, further comprising:
creating a custom function block by:
selecting an electronic circuit library; and
editing at least one parameter associated with at least one component of a baseline electronic circuit defined in the electronic circuit library.

18. (Previously Presented) The computer-implemented method according to claim 15, wherein merging the user-defined sensing device prototype package with the one or more pre-prepared firmware templates, comprises:
accessing a conversion engine to:

retrieve initialization values from the user-defined sensing device prototype package; and
direct storage of each initialization value into a respective corresponding parameter associated with the processor of the embedded circuit module having the sensing device that is being prototyped.

19. (Previously Presented) The computer-implemented method according to claim 15, wherein the user-defined sensing device prototype package includes encoding rules arranged in a human-readable and machine-readable extensible markup language.

20. (Previously Presented) The computer-implemented method according to claim 15, wherein the sensing device prototype project high-level software package is arranged according to a C programming language.

21. (Currently Amended) The computer-implemented method of claim 15, further comprising:
loading the loadable firmware into a memory of an embedded circuit module having the sensing device that is being prototyped;
executing instructions using a processor of the embedded circuit module having the sensing device that is being prototyped; and


22. (Previously Presented) The computer-implemented method according to claim 21, further comprising:
presenting at least one representation of the collected digital data produced by the sensing device that is being prototyped through a second user interface; and
physically moving the embedded circuit module having the sensing device that is being prototyped.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “based on the automatically verifying, producing a user-defined sensing device prototype package; merging the user-defined sensing device prototype package with at least one pre-prepared firmware template, wherein the at least one pre-prepared firmware template has at least one binary library associated therewith” as recited in independent Claim 3; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claims 11 and 15.
The closest cited prior art, the combination of US 2002/0186245 (hereinafter “Chandhoke”), US 2002/0055834 (hereinafter “Andrade”), and US 2018/0088859 (hereinafter .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/Qing Chen/
Primary Examiner, Art Unit 2191